Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered February 20, 2003 in a proceeding pursuant to Social Services Law § 384-b. The order granted the petition to terminate the parental rights of respondent and free her child for adoption.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order granting the petition seeking to terminate her parental rights with respect to her son on the ground of mental retardation and to free him for adoption (see Social Services Law § 384-b). Respondent’s *1178sole contention, that the evidence is insufficient to establish mental retardation because petitioner did not introduce evidence that the mental retardation originated during respondent’s developmental period (see § 384-b [6] [b]), is not preserved for our review, and thus we do not address that contention (see Matter of Star Leslie W., 63 NY2d 136, 145 [1984]; Matter of Lisa T, 247 AD2d 882, 882-883 [1998]; Matter of Dixie Lu EE., 142 AD2d 747, 748 [1988]). Present—Green, J.P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.